—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered December 11, 1996, convicting him of murder in the second degree, attempted murder in the second degree, and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that reversible error took place because the prosecutor was permitted to elicit testimony that the defendant requested an attorney while being questioned by a police detective who accused him of shooting the victim. *728However, since the defendant failed to object to the admission of this testimony, his claim is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, the brief reference to the fact that the defendant invoked his right to counsel was harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Palmer, 222 AD2d 532; People v Douglas, 149 AD2d 613).
Furthermore, there is no merit to the defendant’s contention that the court erred in imposing consecutive sentences for the felony murder of one victim and the robbery of the surviving complainant (see, People v Ramirez, 89 NY2d 444, 448). In this regard, we note that contrary to the defendant’s assertion, the court adequately instructed the jury that the robbery of the deceased victim was the felony underlying the felony murder charge.
The sentence imposed was not excessive (see, People v Delgado, 80 NY2d 780; People v Suitte, 90 AD2d 80).
Joy, J. P., Krausman, Florio and Luciano, JJ., concur.